Citation Nr: 0105983
Decision Date: 02/28/01	Archive Date: 04/17/01

DOCKET NO. 94-36 562               DATE FEB 28, 2001

On appeal from the Department of Veterans Affairs Regional Office
in St. Louis, Missouri

THE ISSUES

1. Whether the reduction in the veteran's 100 percent schedular
rating for post-traumatic stress disorder (PTSD) effective February
1, 1996 was proper.

2. Entitlement to an increased (compensable) evaluation for septal
deviation.

3. Entitlement to a total evaluation based upon individual
unemployability due solely to service-connected disabilities.

REPRESENTATION

Appellant represented by: Kenneth M. Carpenter, Attorney

ATTORNEY FOR THE BOARD

John R. Pagano, Counsel

INTRODUCTION

The veteran had active military service from May 1967 to July 1970.

This matter arises from various rating decisions rendered since
November 1995 by the Department of Veterans Affairs (VA) Regional
Office (RO) in St. Louis, Missouri. In the aggregate, these reduced
the 100 percent schedular rating for PTSD to 70 percent effective
February 1, 1996, subsequently restored the 100 percent rating for
that disability, and denied the other benefits now sought on
appeal. Following compliance with the procedural requirements set
forth in 38 U.S.C.A. 7105 (West 1991), the case was forwarded to
the Board of Veterans' Appeals (Board) for appellate consideration.

FINDINGS OF FACT

1. By rating decision dated in November 1995, the schedular
evaluation for the veteran's service-connected PTSD was reduced
from 100 percent to 70 percent effective February 1, 1996.

2. By rating decision rendered in December 1998, the 100 percent
rating for the veteran's service-connected PTSD was restored
effective February 1, 1996.

3. Symptomatology currently associated with the veteran's septal
deviation includes evidence of nicotine rhinitis and deviation of
the septum to the left with only partial obstruction of the left
side of the nasal cavity.

4. The veteran is in receipt of a total disability evaluation for
his service-connected PTSD.

2 -

CONCLUSIONS OF LAW

1. There is no outstanding question of law or fact concerning the
evaluation of the veteran's service-connected PTSD. 38 U.S.C.A.
511(a), 7104(a) (West 1991 & Supp.2000).

2. The criteria for a compensable evaluation for septal deviation
have not been met. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.7,
4.31, 4.97, Diagnostic Code (DC) 6502 (2000).

3. The veteran's claim of entitlement to a total disability rating
based upon individual unemployability is moot. 38 U.S.C.A. 511(a),
7104(a) (West 1991 & Supp. 2000); 38 C.F.R.  3.340, 3.341, 4.16
(2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Reduction in 100 Percent Schedular Rating for PTSD

By rating decision rendered in November 1995, the RO reduced the
100 percent schedular evaluation assigned for the veteran's PTSD
effective February 1, 1996. The veteran appealed that matter to the
Board. By decision dated July 16, 1997, the Board remanded the
issue back to the RO for further consideration. The veteran
appealed the Board's remand to the United States Court of Appeals
for Veterans Claims (Court). By decision dated in March 1999, the
Court then remanded the issue back to the Board for further
consideration consistent with that opinion. However, the RO
rendered a decision in December 1999 that effectively restored the
total disability rating for the veteran's PTSD, effective as of the
date that the disability evaluation had previously been reduced.

By letter dated November 6, 2000, the veteran's attorney observed
the foregoing,

-3-

and concluded that the RO's December 1998 decision effectively
rendered moot both the Board!s remand and the Court's remand. In
effect, no justiciable issue regarding the previous reduction in
the total rating for the veteran's service-connected PTSD remains
on appeal. See 38 U.S.C.A. 511(a), 7104(a).

Parenthetically, the Board observes that the veteran's attorney has
the authority to withdraw the veteran's substantive appeal in this
matter. The Board had not rendered a final decision in this case.
See 38 C.F.R. 19.7, 19.9 (2000). Because the substantive appeal in
this case had been filed by the veteran's attorney, the attorney
has the authority to withdraw the substantive appeal. See 38 C.F.R.
20.202, 20.204 (2000).

In light of the above, the Board does not have jurisdiction to
review this aspect of the veteran's appeal, and it is dismissed
accordingly.

II. Increased Rating for Septal Deviation

Service medical records indicate that the veteran sustained trauma
to his nose while on active duty. This resulted in septal
deviation. During a VA physical examination conducted in 1989, no
significant obstruction as a result of septal deviation was
observed. No noticeable deformity of the nose was observed.
However, during a subsequent VA examination conducted in October
1997, the veteran's nasal septum was observed to be deviated to the
left side. There was evidence of nicotine rhinitis with nicotine
stains of the nasal mucosa. The examiner diagnosed deviated nasal
septum to the left side with partial obstruction of the left nasal
cavity. (Emphasis added). No subsequent evidence regarding the
veteran's septal deviation has since been received.

The veteran claims that his service-connected septal deviation is
more severe than currently evaluated. In this regard, disability
evaluations are based upon a

4 -

comparison of clinical findings with the applicable schedular
criteria. See 38 U.S.C.A. 1155. Moreover, when evaluating a given
disability, its entire history must be taken into consideration.
See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). However,
current clinical findings are of paramount importance. See
Francisco v. Brown, 7 Vet. App. 55, 58 1994. Where there is a
question as to which of two disability evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria required for that
rating. Otherwise, the lower rating will be assigned. See 38 C.F.R.
4.7. Additionally, in every instance where the schedule does not
provide a zero percent evaluation for a diagnostic code, a zero
percent evaluation shall be assigned when the requirements for a
compensable evaluation are not met. 38 C.F.R. 4.31. Finally, septal
deviation shall be assigned a 10 percent disability evaluation when
there is 50 percent obstruction of the nasal passage on both sides
or complete obstruction on one side. See 38 C.F.R. 4.97, DC 6502.
It is within this context that the veteran's claim must be
evaluated.

Because the veteran's service-connected septal deviation has not
been demonstrated to result in 50 percent obstruction of the nasal
passages on both sides or complete obstruction on one side, a 10
percent disability evaluation is not warranted. See 38 C.F.R. 4.97,
DC 6502. This is particularly true because the symptomatology most
recently observed, i.e., septal deviation with partial obstruction
of the left nasal passage, does not more nearly approximate the
criteria for that rating. As such, a compensable evaluation is not
for assignment. See 38 C.F.R. 4.31.

III. Total Disability Rating Based Upon Individual Unemployability

The veteran was in receipt of a total disability evaluation for his
service-connected PTSD effective August 30, 1993. The RO later
reduced that evaluation to 70 percent. As a result, the veteran
submitted a claim for a total rating based upon

5 -

individual unemployability. However, during the pendency of this
appeal, the RO restored the 100 percent rating for the veteran's
PTSD, effective the date that it had been reduced.

Total disability ratings for compensation purposes may be assigned
pursuant to the provisions of 38 C.F.R. 3.340. However, if the
total rating is based on a disability or a combination of
disabilities for which the VA's Schedule for Rating Disabilities
provides an evaluation of less than 100 percent, it must be
determined that service-connected disability is sufficient to
produce unemployability. See 38 C.F.R. 3.341. However, total
disability ratings for compensation purposes may be assigned where
the schedular rating is less than total when the disabled person is
unable to secure or follow a substantially gainful occupation as a
result of service-connected disability. See 38 C.F.R. 4.16(a). The
important thing to note here is that a total disability rating
based upon individual unemployability may be assigned only where
the schedular rating is less than total. Id. In the instant case,
the veteran has a 100 percent schedular rating for his service-
connected PTSD. The issue of a total rating for compensation
purposes based upon individual unemployability is thus rendered
moot because of the total rating already assigned for the veteran!s
service-connected psychiatric disorder. See Green v. Derwinski, 11
Vet. App. 472, 476 (1998) (citing Vettesse v. Brown, 7 Vet. App.
31, 34-35 (1994)). As such, the issue of the veteran's entitlement
to a total rating based upon individual unemployability is
dismissed.

ORDER

The appeal regarding the prior reduction in the veteran's 100
percent schedular rating is dismissed.

An increased rating for septal deviation is denied.

- 6 -

Entitlement to a total rating for compensation purposes based upon
individual unemployability is dismissed.

WARREN W. RICE JR. 
Member, Board of Veterans' Appeals

7 - 



